UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 97-4782

RODNEY FITZGERALD BRIGGS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
William B. Traxler, Jr., District Judge.
(CR-97-128)

Submitted: February 26, 1998

Decided: March 18, 1998

Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Renee R. Christina, Greenville, South Carolina, for Appellant. E. Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Green-
ville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Rodney Fitzgerald Briggs pled guilty to conspiracy to possess
crack cocaine with intent to distribute, see 21 U.S.C. § 846 (1994),
and was sentenced as a career offender to a term of 140 months
imprisonment. See U.S. Sentencing Guidelines Manual § 4B1.1
(1995). His attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising several issues but stating that
in her view there are no meritorious issues for appeal. Briggs has filed
a pro se supplemental brief raising several additional issues. After a
review of the record, we affirm.

In the Anders brief, Briggs' attorney first questions whether he was
correctly sentenced as a career offender in light of Briggs' contention
at sentencing that his two prior convictions for burglary of a dwelling
were actually convictions for aiding and abetting burglaries. The dis-
trict court properly held that the distinction did not affect Briggs'
career offender status. A career offender is one who is at least eigh-
teen years old at the time he commits an offense which is either a
crime of violence or a drug trafficking offense, and who has two prior
felony convictions for either a crime of violence or a drug trafficking
offense. Burglary of a dwelling is defined as a crime of violence
under the guideline and the term "crime of violence" includes aiding
and abetting the commission of that offense. See USSG
§ 4B1.2(1)(ii), comment. (n.1).

Briggs' attorney also challenges the extent of the district court's
downward departure for substantial assistance, see USSG § 5K1.1,
p.s., and its denial of a departure based on over-representation of
Briggs' past criminal conduct. See USSG§ 4A1.3, p.s. We lack juris-
diction to consider either claim. See United States v. Hill, 70 F.3d
321, 324-25 (4th Cir. 1995) (defendant may not appeal extent of
downward departure); United States v. Bayerle , 898 F.2d 28, 31 (4th
Cir. 1990) (refusal to depart generally not appealable).

In his pro se supplemental brief, Briggs again challenges his career
offender classification and the extent of the departure he received. He
also argues that the court erred in not awarding him an adjustment for

                    2
acceptance of responsibility. See USSG § 3E1.1. This issue was not
raised in the district court and is reviewed for plain error. See United
States v. Olano, 507 U.S. 725, 731-32 (1993). Despite his guilty plea,
in his interview with the probation officer Briggs denied selling crack
and explained his presence in a crack house as just being in the wrong
place at the wrong time. Because the presentence report contained
information that Briggs worked for the crack dealer who ran the crack
house and sold crack on at least ten occasions, the district court did
not plainly err in withholding the adjustment.

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm the convic-
tion and sentence. This court requires that counsel inform her client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the record and briefs, and oral argu-
ment would not aid the decisional process.

AFFIRMED

                     3